FeRguson, Judge
(dissenting):
I dissent.
On many occasions, there is room for disagreement about the intent of the legislature in enacting a particular statute. See United States v McCormick, 12 USCMA 26, 30 CMR 26. At other times, there can be no doubt about Congressional meaning. See United States v Toutges, 13 USCMA 425, 32 CMA 425; United States v Norris, 2 USCMA 236, 8 CMR 36; United States v Geppert, 7 USCMA 741, 23 CMR 205; and United States v Wilson, 13 USCMA 670, 33 CMR 202. This case so clearly falls into the latter category that I am shocked at the result which my brothers reach. To say that Congress intended to simplify the law regarding bad checks by adding two new crimes to those already in existence is unsound.
Abraham Lincoln once noted:
*62“If you call a tail a leg, how many legs has a dog? Five? No; calling a tail a leg don’t make it a leg.”
That exactly sums up my position regarding the principal opinion, and while I have failed to convince my brothers that they have here miscounted the dog’s legs, I desire to record my ability to tell the difference.
The statute in question has a long history. Before its enactment, utterance of a bad check might, depending upon the circumstances, be punished as larceny by false pretenses in violation of the Uniform Code of Military Justice, Article 121, 10 USC § 921, or as one of two offenses under either Code, supra, Article 134, 10 USC § 934, or Article 133, 10 USC § 933, i.e., making and uttering a worthless check, with intent to deceive, and thereafter wrongfully and dishonorably failing to maintain sufficient funds on deposit to meet its payment on presentment, and the same misconduct absent any intent to deceive. See Simon, “A Survey of Worthless Check Offenses,” Military Law Review, October 1961 (Department of the Army Pamphlet 27-100-14), page 29, et seq.
According to the armed services, difficulties arose through “confusion in the selection of charges and trial of the presently available check offenses,” Simon, supra, at page 69, and agitation commenced for enactment of a worthless check statute. In a Joint Report to the Congress covering the period June 1, 1952, to December 31, 1953, pursuant to Code, supra, Article 67, 10 USC § 867, this Court, The Judge Advocates General of the Armed Forces and the General Counsel of the Department of the Treasury unanimously made the following declaration:
“FIFTEENTH: At the present time the services have difficulty in prosecuting offenses involving bad checks because of the lack of any real guidepost to follow. This has led in those cases to inept specifications, failure of proof, improper instructions, and divergent standards of proof required as between the seyeral services. THEREFORE,
“It is recommended, that an additional punitive statute having provisions similar to the District of Columbia bad-check law be added to the Code to meet the particular needs of the Services.” [Emphasis partially supplied.]
The same recommendation was reiterated by the Court, The Judge Advocates General, and the General Counsel in their Joint Reports for 1954, 1955, and 1956. The discussion in the following year’s Joint Report involving the proposed new article was more explicit:
“8. Punitive articles. The present code does not provide specific statutory authority for the prosecution of bad-check offenses. The proposed legislation adds an additional punitive article which contains provisions similar to the bad-check statutes of the District of Columbia and the State of Missouri, including a provision that a failure to pay the holder of a bad check the amount due within 5 days shall be prima facie evidence of an intent to defraud. One of the difficulties arising under existing law is the necessity to prosecute bad-check offenses under one of three separate articles (121, 133, or 1S4-), none of which may be considered as a bad-check statute. Because of the technical difficulties that arise as a result of the unfortunate pleading of the wrong article, an obviously guilty person sometimes escapes punishment. There are many difficulties inherent in obtaining a conviction of an accused for a bad-check offense without proof of specific intent. Because of this, the proposed legislation is desirable to provide specific statutory authority for the prosecution of bad-check offenses.” [Emphasis partially supplied.] [Annual Report of the United States Court of Military Appeals and The Judge Advocates General of the Armed Forces and the General Counsel of the Department-of the Treasury, Pursuant to the Uniform Code of Military Justice for the Period January 1, 1957, to December 31, 1957.]
The identical recommendation was figain made in 1958 and 1959. Because *63of circumstances outside the purview of this opinion, no Joint Report was filed in 1960, and, on October 4, 1961, Code, supra, Article 123a was enacted by the Congress in the form recommended. By that time, one authority had specifically called attention to the fact that its passage would preempt prosecution of any worthless check offenses under Code, supra, Article 134. Thus, it was stated:
“The announced purpose of this amendment is to correct the confusing situation arising from the present law in this field where the offense may be alleged as a violation of Article 121, 1SS or 13b, and, because of technical difficulties which may arise as a result of pleading the wrong article, guilty persons sometimes escape punishment. Another purpose was to create a presumption relative to the intent to defraud.
“In view of these purposes, it is clear that, if enacted, this new article will pre-empt at least the Article 13b. ‘bad’ check offenses under the Norris doctrine. The ‘intent to defraud’ portion of the proposed article could be used in all cases where larceny by check is now being alleged, although either could probably be used in most cases. The proposed Article 123a (2) would at least include what is now alleged as the major check offense under Article 134, but is broader in that, in addition to using this article when a check is given for a past due debt, it can also be used when a check is given . . for any other purpose. . It would, probably, be proper to allege this offense where a worthless check is given as a donation to charity. However, there ivould be no lesser offense, as presently exists, of issuing a check without intent to deceive or defraud and dishonorably failing to maintain a sufficient balance.” [Emphasis partially supplied.] [Simon, “A Survey of Worthless Check Offenses,” Military Law Review, October 1961 (Department of the Army Pamphlet 27-100-14), pages 61-62.]
The more immediate history of the legislation reveals that, as predicted by Simon, supra, Congress intended to preempt Article 134 check offenses. At the outset of the hearings on the proposed statute, conducted before a Subcommittee of the House Armed Services Committee, the distinguished Chairman noted:
“. . . The purpose of H. R. 7657 [now Code, supra, Article 123a] is to amend the Uniform Code of Military Justice so as to provide specific statutory authority for the prosecution of bad-check offenses.
“There is at present no specific authority in the Uniform Code of Military Justice for the prosecution of these offenses. As a result, those in the service who violate the law by writing bad checks must be prosecuted under one of three different articles, none of which is really a bad-check statute. This raises certain technical difficulties in pleading and proof, and has resulted in allowing many offenders to go unpunished.
“The proposed revision of the Uniform Code of Military Justice would add an additional article containing provisions similar to the bad-check statutes of the District of Columbia and the State of Missouri.” [Emphasis supplied.] [Hearings before House Armed Services Committee on H. R. 7657, 87th Congress, 1st Session, page 1981.]
Appearing as the principal witness before the Subcommittee, Major General Albert M. Kuhfeld, The Judge Advocate General of the Air Force declared :

“The principal purpose of this bill is to provide specific statutory authority for the prosecution of bad-check offenses. Under existing law, bad-check offenses must be prosecuted under one of three separate articles of the code (art. 121, 133, 13b) proscribing larceny, unbecoming conduct, or discreditable conduct, none of which can be considered a bad-check statute.

“Technical difficulties in pleading and proof in these cases have resulted in either failure to initiate charges or abortive prosecutions, thus permitting offenders to go unpunished, with *64a resultant adverse impact upon military discipline.

“Prosecution of bad-check offenses under article 121 requires proof of all of the elements of common law larceny or wrongful appropriation, including the requirement for receipt of present consideration. Courts are reluctant to stigmatize an accused with a conviction of this kind in view of the resultant implication of moral turpitude .which a conviction for larceny or wrongful appropriation connotes. This is so, notwithstanding the status of an accused’s account, that is, no account or insufficient funds, and regardless of the criminal intent at the time of the issuance. The same reluctance exists with respect to convictions of officers under article 1SS, Uniform Code of Military Justice, which could result in a sentence to dismissal from the service.

“Prosecutions of bad-check offenses under article 13k, Uniform Code of Military Justice, likewise present difficulties. Such prosecutions must be predicated upon establishing a criminal intent analogous to that required for proof of larceny by check, that is, intent to deceive, or must be based upon proof of dishonorable postissuance conduct. Under decisional law (United States v Groom, 12 USCMA 11, 20 CMR 11; United States v Brand, 10 USCMA 437, 28 CMR 3), the Government must establish, as a specific element, the bad faith or gross indifference of the accused. To do so requires proof of factors such as the time of dishonor, date of return of the check for insufficiency, efforts made by the payee to obtain redemption, whether' or not redemption was effected, actions of eodepositor where joint accounts are involved, as well as evidence reflecting evasion, false promises, or deceit of accused.

“These problems have been overcome, for example, in the District of Columbia, Missouri, and New York by enactment of special legislation similar to that proposed in this bill.

“Enactment of this measure, by providing a specific statute for bad-check offenses, would relieve the courts of the obligation of stigmatizing an accused with a larceny conviction, eliminate complexities in principle with respect to these offenses, and simplify prosecution of such cases.” [Emphasis partially supplied.] [Hearings before House Armed Services Committee on H. R. 7657, 87th Congress, 1st Session, pages 1982-1983.]
In its report to the House of Representatives, the Armed Services Committee remarked:

“The purpose of the proposed legislation is to provide specific statutory authority for the prosecution of members of the uniformed services for bad-check offenses.


“Under existing law, bad-check offenses must be prosecuted under one of three separate articles of the Uniform Code of Military. Justice (articles 121, 133, 13k) proscribing larceny, unbecoming conduct, or discreditable conduct, none of which can be considered a bad-check statute.

“Technical difficulties in pleading and proof in these cases have resulted in either failure to initiate charges or abortive prosecutions, thus permitting offenders to go unpunished with a resultant adverse impact upon military discipline.
“Prosecutions of bad-check offenses under article 121 requires proof of all of the elements of common law larceny or wrongful appropriation, including the requirement for receipt of present consideration. Courts are reluctant to stigmatize an accused with a conviction of this kind in view of the resultant implication of moral turpitude which a conviction for larceny or wrongful appropriation connotes.

“The same reluctance exists with respect to convictions of officers under article 133, Uniform Code of Military Justice, which could result in a sentence to dismissal from the service.

“Prosecutions of bad-check offenses under article 13k, Uniform Code of Military Justice, likewise present dif*65ficulties. Such prosecutions must be predicated upon establishing a criminal intent analogous to that required for proof of larceny by check, or must be based upon proof of dishonorable postissuance conduct. Under decisional law (United States v Groom, 12 USCMA 11, 20 CMR 11; United States v Brand, 10 USCMA 437, 28 CMR 3), the Government must establish, as a specific element, the bad faith or gross indifference of the accused. To do so requires proof of factors such as the time of dishonor, date of return of the check for insufficiency, efforts made by the payee to obtain redemption, whether or not redemption was effected, actions of codepositor where joint accounts are involved, as well as evidence reflecting evasion, false promises, or deceit of accused.

“These problems have been overcome, in various States, for example in the District of Columbia, Missouri, and New York, by the enactment of legislation similar to that proposed herein.

“In addition, enactment of the proposed legislation, by providing a specific statute for bad-check offenses, will relieve the courts of the obligation of stigmatizing an accused with a larceny conviction, eliminate complexities in principle with respect to these offenses, and simplify prosecution of such cases.” [Emphasis partially supplied.] [House Report No. 583, 87th Congress, 1st Session, pages 1-2.]
General Kuhfeld’s testimony was substantially repeated before the Senate Armed Services Committee after the House bill was passed and forwarded to the Senate for its consideration. In its report, the Senate Armed Services Committee likewise stated that it was the purpose of the bill to do away with prosecutions under various other Articles of the Code:
“The Uniform Code of Military Justice does not now provide specific statutory authority for the prosecution of bad check offenses. As a result of the absence of such authority, bad check offenses must be prosecuted under one of three separate articles, none of which is entirely appropriate and each of which presents technical difficulties in pleading and proof that sometimes result in failure to initiate charges or abortive prosecutions.
“Prosecution of bad check offenses under article 121 requires proof of all the elements of common law larceny, or wrongful appropriation, including the requirement for receipt of present consideration. Courts have been reluctant to convict a bad check offender under this section because of the severe implication of moral turpitude that a conviction for larceny or wrongful appropriation connotes. The same reluctance has existed on convictions under article 133, which could result in a sentence to dismissal from the service.
“Prosecutions of bad check offenses under article 13U of the Uniform Code of Military Justice also present difficulties. Such prosecutions must be based on the establishment of a criminal intent comparable to that required for proof of larceny by check, that is, intent to deceive, or must be based upon proof of dishonorable postissuance conduct. Under decisions of the Court of Military Appeals, the Government must establish, as a specific element, the bad faith or gross indifference of the accused. This requires proof of factors such as the time of dishonor, date of return of the check for insufficiency, efforts made by the payee to obtain redemption, whether or not redemption was effected, actions of codepositor where joint accounts are involved, as well as evidence reflecting evasion, false promises, or deceit of accused.” [Emphasis supplied.] [Senate Report No. 659, 87th Congress, 1st Session, pages 1 and 2.]
These background materials admit of no construction other than that the armed services, because of fancied difficulties in prosecuting bad check offenders under Code, supra, Article 121 or the general articles, sought from the Congress specific statutory authority for the punishment of the making and *66utterance of worthless checks in order to avoid “certain technical difficulties in pleading and proof” under preexisting law. By providing such authority in Code, supra, Article 123a, each branch of the National legislature noted that it would “relieve the courts of the obligation of stigmatizing an accused with a larceny conviction, eliminate complexities in principle with respect to these offenses, and simplify prosecution of such cases.” House Report No. 583, supra, at page 2; Senate Report No. 659, supra, page 2. The language in the reports is repetitive of the testimony- of General Kuhfeld before the Subcommittees and of the recommendations in our past Joint Reports. Indeed, the .two cases which General Kuh-feld cited as examples of the roadblocks which the armed forces had allegedly encountered in prosecuting worthless check offenses — United States v Brand, 10 USCMA 437, 28 CMR 3, and United States v Groom, 12 USCMA 11, 30 CMR 11 — involved the lesser check offense under Code, supra, Article 134. If it was not his purpose to indicate to the Congress that the “problem” presented by these cases would be eliminated by prosecutions under the new statute, why would he have relied upon them and declared to the Subcommittee that the difficulties which these decisions represented had been overcome in the District of Columbia, Missouri, and New York, “by enactment of special legislation similar to that proposed in this bill”? House Hearings, supra, at page 1982. With due deference, I suggest that his purpose — fully adopted by the Subcommittees in their Reports — was to make it crystal clear that approval of the proposed bad check statute would do away with the supposed troubles of the services in this area by providing spe-fic statutory authority for the prosecution of these crimes in lieu of the former proceedings under Articles 121, 133, and 134, “none of which can be considered a bad-check statute.” House Hearings, supra, at page 1982.
For these reasons, therefore, I would conclude that Congress, by enactment of Code, supra, Article 123a, intended to abolish prosecution for these offenses under Code, supra, Article 134. United States v Toutges, supra. As it, in the case of Code, supra, Article 121, intended by that special statute to occupy the field of wrongful conversion, see United States v Norris, supra, so also did it here intend to occupy the field of worthless checks. Otherwise, the statements of its Subcommittees, the testimony at the cited Hearings, and the declarations in our Joint Reports become meaningless. Moreover, there would be no reason to enact such a statute. I accord to Congress’ action, however, an intention to simplify the law rather than to complicate it by providing new, additional offenses.
In view of my conclusion that the certified question should be answered in the affirmative, I do not express my views on the other issues before us, particularly with respect to whether the offense of which accused was convicted is lesser included in Code, supra, Article 123a. Suffice it to say that I am convinced that the board of review correctly ordered dismissal of the charges on the basis of preemption.
I would answer the certified question in the affirmative and affirm the decision of the board of review.